                       IN THE UNITED STATES DISTRICT COURT FOR THE
                            EASTERN DISTRICT OF PENNSYLVANIA


 AYMAN ELANSARI,                                     Case No. 2:19-cv-03404-JDW

                  Plaintiff,

                  v.

 LIBERTY MUTUAL INSURANCE
 COMPANY, et al.,

                  Defendants.


                                         MEMORANDUM

        Ayman Elansari’s Amended Complaint asserts claims against a host of new Defendants, all of

whom reside in Pennsylvania. So does Mr. Elansari. Yet Mr. Elansari seeks to invoke the Court’s

diversity jurisdiction, which allows it to hear disputes among citizens of different states. Because the

parties are not diverse, the Court will dismiss the case to permit Mr. Elansari to pursue these claims

in state court.

I.      FACTS

        Mr. Elansari was involved in a car accident in West Chester, Pennsylvania. The accident

apparently occurred on August 31, 2018, though Mr. Elansari does not allege that in his Amended

Complaint. (ECF No. 11 at 14.) At the time, The First Liberty Insurance Corporation insured Mr.

Elansari. After medical evaluations, First Liberty denied him coverage for lost income.

        On July 30, 2019, Mr. Elansari filed a Complaint against Liberty Mutual Insurance Group,

which is a corporate affiliate of First Liberty. Liberty Mutual moved to dismiss, arguing that it had no

relationship with Mr. Elansari. After a hearing, the Court granted Liberty Mutual’s Motion to Dismiss

on December 9, 2019. In its decision, the Court explained that Mr. Elansary “has brought this action
against the wrong party” and that he “may file an amended complaint if he decides he wants to proceed

against First Liberty.” (ECF No. 18 at 3.)

       On December 27, 2019, Mr. Elansari filed an Amended Complaint. He ignored the Court’s

decision and again names Liberty Mutual, rather than First Liberty, as a defendant. He also adds as

Defendants Liberty Mutual’s lawyers, Brigid Alford and Marshall Dennehey Warner Coleman &

Goggin, and the three doctors that First Liberty engaged to evaluate his claim, Jeffrey Portner, Richard

Bennett, and Elliot Brownstein. Mr. Elansari lists a Pennsylvania address for each of these new

defendants. (ECF No. 1 at p. 1 (Joinder of New Defendants).) He asserts claims that arise under state

law and invokes this Court’s diversity jurisdiction under 28 U.S.C. § 1332.

       The Amended Complaint prompted a flurry of motion practice. Every defendant has moved

to dismiss, and Mr. Elansari seeks a default judgment against Drs. Porter and Bennett. Dr. Bennett’s

motion to dismiss argues that this Court does not have subject matter jurisdiction because the parties

are not diverse because Mr. Elansari and the new defendants are all Pennsylvania residents. Mr.

Elansari does not respond to that argument. Because the Court concludes that it does not have subject

matter jurisdiction, it does not address Defendants’ other arguments.

II.    LEGAL STANDARD

       The burden of establishing federal jurisdiction rests with the party asserting its existence. See

Lincoln Ben. Life Co. v. AEI Life, LLC, 800 F.3d 99, 105 (3d Cir. 2015) (citation omitted). “Challenges

to subject matter jurisdiction under Rule 12(b)(1) may be facial or factual.” Id. (internal quotation

marks omitted). A facial attack “concerns ‘an alleged pleading deficiency’ whereas a factual attack

concerns ‘the actual failure of [a plaintiff’s] claims to comport [factually] with the jurisdictional

prerequisites.’” Id. (quoting CNA v. United States, 535 F.3d 132, 139 (3d Cir. 2008) (alterations in

original) “In reviewing a facial attack, the court must only consider the allegations of the complaint

and documents referenced therein and attached thereto, in the light most favorable to the plaintiff.”



                                                   2
 Id. (internal quotation marks omitted). Here, Dr. Bennett states that the “Amended Complaint, on its

 face, demonstrates that diversity of citizenship does not exist.” (ECF No. 32-2, p. 3.) This constitutes

 a facial challenge. See Constitution Party of Pennsylvania v. Aichele, 757 F.3d 347, 358 (3d Cir. 2014). So the

 question is whether Mr. Elansari has met the pleading requirements for diversity jurisdiction.

         “A document filed pro se is ‘to be liberally construed,’ and ‘a pro se complaint, however

 inartfully pleaded, must be held to less stringent standards than formal pleadings drafted by lawyers.’”

 Erickson v. Pardus, 551 U.S. 89, 93 (2007) (citing Estelle v. Gamble, 429 U.S. 97, 106 (1976)). This does

 not, however, absolve a pro se plaintiff of the need to adhere to the Federal Rules of Civil Procedure.

 See Fantone v. Latini, 780 F.3d 184, 193 (3d Cir. 2015). Federal Rule of Civil Procedure 8(a)(1) requires

 the complaint to provide “a short and plain statement of the grounds for the court's jurisdiction.”

 Lincoln Ben. Life Co. v. AEI Life, LLC, 800 F.3d 99, 106 (3d Cir. 2015). Rather than affirmatively alleging

 the citizenship of a defendant, a plaintiff may allege for purposes of pleading diversity jurisdiction that

 the defendant is not a citizen of the plaintiff's state of citizenship. See Lincoln Ben. Life Co., 800 F.3d at

 107.

III.      ANALYSIS

         Mr. Elansari invokes the Court’s diversity jurisdiction, asserting that there is “diversity of

 citizenship in this matter and the amount asked for exceeds the amount of $75,000.01.” (ECF No. 20

 at ¶ 1.) 28 U.S.C. § 1332(a) grants a district court jurisdiction over “all civil actions where the matter

 in controversy exceeds the sum or value of $75,000 . . . and is between . . . citizens of different States.”

 Diversity jurisdiction requires “complete diversity,” so that “no plaintiff [is] a citizen of the same state

 as any defendant.” Zambelli Fireworks Mfg. Co. v. Wood, 592 F.3d 412, 419 (3d Cir. 2010). An individual

 is a citizen of the state where he is domiciled, meaning the state where he is physically present and

 intends to remain. See Washington v. Hovensa LLC, 652 F.3d 340, 344 (3d Cir. 2011).




                                                       3
         Here, Mr. Elansari, a citizen of Pennsylvania, has failed to plead in the Amended Complaint

 that Defendants are not also citizens of Pennsylvania. In fact, the Amended Complaint provides

 addresses in Pennsylvania for all added Defendants, which suggests that all are citizens of

 Pennsylvania. Accordingly, the Parties are not completely diverse. The Court therefore must dismiss

 this case.

IV.      CONCLUSION

         The Court does not have subject matter jurisdiction over this case because the parties are not

 completely diverse. If Mr. Elansari wants to pursue these claims against these defendants, he must do

 so in state court, not here. An appropriate Order follows.



                                                       BY THE COURT:


                                                       /s/ Joshua D. Wolson
                                                       JOSHUA D. WOLSON, J.

 Dated: March 25, 2020




                                                   4
